Gorski and Lawton, JJ.
(dissenting). We respectfully dissent. We would reverse the judgment in each appeal and grant a new trial because we agree with defendant that his Sixth Amendment right of confrontation was violated when the sworn statement of a witness against him was admitted in evidence at trial without the requisite showing by the People that the witness was unavailable to testify based on defendant’s misconduct (see People v Geraci, 85 NY2d 359, 366-369 [1995]; People v Hamilton, 70 NY2d 987, 987-988 [1988]; People v Major, 251 AD2d 999, 999-1000 [1998], lv denied 92 NY2d 927 [1998]; Matter of Holtzman v Hellenbrand, 92 AD2d 405, 415 [1983]). In his sworn statement to the police, the witness at issue stated that he had purchased crack cocaine from defendant. He further stated that, upon returning later that same evening to purchase more crack cocaine from defendant, the police were then in the process of arresting defendant, and they arrested the witness for loitering.
County Court conducted a Sirois hearing (see Holtzman, 92 AD2d 405 [1983]) to determine whether defendant had forfeited his right of confrontation with respect to that witness. A police officer testified that the witness told him that, on the day before he was to testify, he received a telephone call from an unidentified male who threatened the witness and his family in the event that he testified at trial. The witness did not testify at the hearing, either in person or via telephone conference. Defendant denied having made the telephone call, and no telephone records were produced at the Sirois hearing to establish that the telephone call was in fact made or from where it was made. In our view, the People failed to meet their considerable burden of establishing by clear and convincing evidence (Geraci, 85 NY2d at 367) that defendant “procured the witness’s unavailability by violence, threats or chicanery” (id. at 365). Here, the People presented no evidence beyond mere suspicion that defendant or someone acting on his behalf had *996tampered with the witness, and thus the requisite link between defendant’s misconduct and the witness’s unavailability to testify was not established by clear and convincing evidence (see Hamilton, 70 NY2d at 988).
We further conclude that reversal is required on the additional ground that defendant was denied effective assistance of counsel, inasmuch as defense counsel was compelled by the court to testify against defendant at the Sirois hearing, and he testified that, prior to the time that the witness received the alleged telephone call from the unidentified male, he had informed defendant of the identity of that witness. “A defendant is denied effective assistance of counsel when his attorney, ‘either voluntarily or at the court’s urging, [becomes] a witness against him’ ” (People v Chrysler, 233 AD2d 928, 928 [1996]; see People v Stephens, 291 AD2d 841, 841-842 [2002]). Moreover, “the court erred in determining [that the statement was admissible] ‘without first assigning a different attorney to represent defendant’ ” (Stephens, 291 AD2d at 841). We further note that, although the prosecutor was not sworn as a witness at the Sirois hearing, he informed the court that he too had spoken with the witness, and he confirmed the, substance of police testimony concerning the information given to the police by the witness. In effect, the prosecutor also became a witness at the Sirois hearing, and his credibility was an issue for the court as well. He therefore should have been disqualified from trying the case, pursuant to the advocate-witness rule, and defense counsel should have made a motion seeking that disqualification (see People v Paperno, 54 NY2d 294, 299-300 [1981]). Present — Hurlbutt, J.P., Kehoe, Gorski, Lawton and Hayes, JJ.